UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 95-50253
                          Summary Calendar
               _____________________________________

                        BILLY DALE CARTER,
                      BILLY FRANK DAVIS, and
                        MOSES PRINCE, JR.,

                                               Plaintiffs-Appellants

                              VERSUS

                   JOE GONZALES, WARDEN, ET AL,

                                               Defendants-Appellees.

     ______________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                          (SA-94-CV-987)
     ______________________________________________________
                        November 13, 1995

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:1

     The only issue before this court is the propriety of the

district court's order denying injunctive relief to plaintiffs.

Inmates Billy Dale Carter, Billy Frank Davis, and Moses Prince sued

several officials of the Dolph Briscoe Unit of the Texas prison

system. Plaintiffs alleged that, although they had tested positive

for hepatitis C, defendants failed to conduct followup liver

assessments or refer them for specialized care.         They sought

     1
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
monetary damages and an order directing prison officials to provide

them with immediate treatment.              While this suit was pending,

plaintiffs filed a number of motions.                In one of these they

asserted that prison officials had retaliated against them for

instituting suit and asked the district court to remove them from

state custody, or at least from the Dolph Briscoe Unit, for the

duration of the litigation.       The magistrate judge determined that

plaintiffs had not alleged sufficient facts to support these

allegations.     On his recommendation, the district court denied all

motions for injunctive relief. Plaintiff Carter filed this appeal.

     This court will not reverse a district court's decision to

grant or deny a motion for a preliminary injunction absent a

showing of abuse of discretion.             Lakedreams v. Taylor, 932 F.2d
1103, 1107 (5th Cir. 1991).         The only fact offered to support

Carter's claim of retaliation is the timing of a major disciplinary

report filed against him; he was accused of threatening defendant

Waldrum   only    ten   days    after       the   plaintiffs   served   their

interrogatories.     Presented with only this evidence, the district

court concluded that Carter had not demonstrated a substantial

threat that irreparable injury would result from its failure to

grant an injunction.2          The district court did not abuse its

discretion in so holding.

     AFFIRMED.


     2
        Billy Dale Carter has also filed a motion for relief and
settlement memorandum which is unrelated to the limited issues
pending before this court related to plaintiff's claim for
injunctive relief. The motion is therefore denied.

                                        2
3